United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rome, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Tony D. McCollum, for the appellant
Office of Solicitor, for the Director

Docket No. 07-465
Issued: August 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 8, 2006 appellant, through her representative, filed a timely appeal from
the September 11, 2006 nonmerit decision of the Office of Workers’ Compensation Programs
denying further merit review of her claim. The most recent merit decision in this case is dated
August 22, 2005. Because appellant filed her appeal more than a year after this merit decision,
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits
of this case. The only decision properly before the Board is the nonmerit decision denying
reconsideration.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128. On appeal appellant contends that the statement of accepted facts
used by the impartial medical examiner was erroneous and that the Office had mishandled the
case.

FACTUAL HISTORY
On April 7, 2000 appellant, then a 42-year-old rural letter carrier, filed a traumatic injury
claim, Form CA-1, alleging that she sustained a cervical strain, back contusions, neck spasms,
back spasms and headache when her postal vehicle was rear-ended. On April 28, 2000 the
Office accepted her claim for cervical strain and back contusion and paid appropriate
compensation benefits.
On November 20, 2000 the Office proposed termination of appellant’s wage-loss benefits
on the grounds that she was no longer disabled. The Office relied on the report of the treating
physician, Dr. John Dorchak, a Board-certified orthopedic surgeon, who stated that the
temporary aggravation of appellant’s isthmic spondylosis had resolved and that she was at
maximum medical improvement with no physical impairment. Because another of appellant’s
physicians, Dr. Frank Hampton, a Board-certified family practitioner, would not release
appellant to work, the Office referred appellant for a second opinion evaluation.
On March 28, 2001 the second opinion physician, Dr. Harold Alexander, a Boardcertified orthopedic surgeon, diagnosed appellant with preexisting minimal Grade 1 spondylosis
that was aggravated by her employment injury and mild symptoms of chronic cervical strain. He
stated that she could return to light duty with the goal of working up to her date-of-injury duties
in a few months. On May 1, 2001 Dr. Hampton disagreed with this report and stated that
appellant was unable to work because the aggravation of her spondylosis had not ceased and her
pain and other symptoms continued to impair her.
To resolve the conflict in medical opinion, the Office referred appellant to an impartial
medical examiner, Dr. Jubal Watts, a Board-certified orthopedic surgeon. In a July 16, 2001
report, Dr. Watts stated that appellant’s cervical sprain had resolved. He recommended a
functional capacity evaluation to determine if the complaints of pain in her lumbar area and left
shoulder would keep her from returning to her normal job. Dr. Watts opined that appellant was
unemployable. On August 2, 2001 the Office asked for a clarification of his report. On
August 6, 2001 Dr. Watts stated that appellant had no disability related to her cervical strain, but
he continued to recommend a functional capacity examination to determine her level of disability
related to her lumbar spine.
On September 20, 2001 the Office determined that Dr. Watts had not clarified his
opinion. On September 26, 2001 it referred appellant to a second impartial medical examiner to
resolve the conflict in the medical evidence. Appellant was examined by Dr. Charles Hubbard, a
Board-certified orthopedic surgeon, on November 9, 2001. Dr. Hubbard diagnosed minimal
degenerative changes in appellant’s lumbar spine and noted that any aggravation arising from the
employment injury had resolved. He stated that she was physically capable of returning to work.
On June 17, 2002 the Office provided Dr. Hubbard with an investigative report prepared by the
employing establishment showing appellant driving and performing yard work and asked for a
clarification of his opinion. On September 23, 2002 Dr. Hubbard stated: “Assuming that the
videotape and pictures that you provided me are true representations of this individual, I think
they clearly confirm my clinical impression…. I am persuaded that this is a clear cut case of
misrepresentation and malingering.” On October 18, 2002 he confirmed his opinion that
appellant’s work-related back contusions and neck sprain had resolved.

2

By decision dated November 18, 2002, the Office terminated appellant’s compensation
and medical benefits effective November 15, 2002 on the basis of Dr. Hubbard’s opinion. On
December 15, 2002 appellant requested an oral hearing, which was held on August 27, 2003.
By decision dated November 14, 2003, the Office hearing representative vacated and
remanded the Office’s November 18, 2002 decision. She found that the opinion of Dr. Hubbard
did not carry the weight of the medical evidence because he was associated in practice with
Dr. Watts, the first impartial medical examiner.
On December 23, 2003 the Office referred appellant to Dr. Michael Kalson, a Boardcertified orthopedic surgeon, to resolve the conflict of medical evidence. Dr. Kalson conducted
an examination on January 26, 2004 and determined that appellant no longer had neck
complaints and that any temporary aggravation of her lumbar spine had resolved within a year of
her employment injury. He also noted that magnetic resonance imaging (MRI) scans showed
that there had been no worsening of appellant’s spondylosis. Dr. Kalson stated that appellant
had significant psychological overlays and that she would need a work hardening program to
return to work above the sedentary level. He did not find the employing establishment’s
investigative report to be probative. On March 15, 2004 the Office sought clarification of
Dr. Kalson’s opinion. On March 22, 2004 he responded that appellant’s work-related conditions
had resolved and that her psychological condition was not related to her April 5, 2000 injury.
On April 7, 2004 the Office proposed termination of appellant’s medical and wage-loss
benefits on the grounds that Dr. Kalson’s opinion established that she had no disability or
residuals related to her employment injury. On May 5, 2004 appellant submitted arguments
challenging the termination. She argued that the medical evidence of record established her
disability, that the Office acted maliciously and deliberately to terminate her benefits by doctor
shopping, and that the Office failed to restore her benefits after the previous termination had
been vacated.
By decision dated May 21, 2004, the Office terminated appellant’s wage-loss and
medical benefits.
On June 8, 2004 appellant requested an oral hearing, which was held on March 18, 2005.
At the hearing, she and her representative raised arguments related to the handling of the
impartial medical examiner opinions and the employing establishment’s investigative report.
Following the hearing, appellant submitted a report from Dr. Hampton, who opined that
appellant’s extruding L5-S1 disc and compacted right L5 nerve root were caused by her
employment injury.
By decision dated August 22, 2005, the Office hearing representative affirmed the
termination of appellant’s wage-loss and medical benefits. She also found that appellant had
submitted insufficient medical evidence sufficient to establish that she had disability or residuals
related to her employment injury.
On August 17, 2006 appellant filed a request for reconsideration, arguing that the Office
hearing representative misconstrued the facts of the case and relied on inaccurate information
from the employing establishment investigator. She contended that the Office mishandled the

3

impartial medical examiner opinions, concealed records, relied on a fraudulent investigative
report from the employing establishment and ignored findings of post-traumatic stress syndrome.
By decision dated September 11, 2006, the Office denied further review of the merits of
appellant’s case. The Office found that appellant’s arguments were immaterial or repetitive of
those raised earlier and that she had submitted no new medical evidence to establish ongoing
disability.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.1 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that the application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that: (i) shows that the
Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.2 Section 10.608(b) provides that, when an
application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), the Office will deny the application for reconsideration without
reopening the case for a review on the merits.3
ANALYSIS
The Board finds that appellant met none of the regulatory requirement for a review of the
merits of the Office’s August 22, 2005 decision.
Her August 17, 2006 request for
reconsideration stated several points of disagreement with the merit decision, but did not raise
new arguments or present evidence that the Office erroneously applied or interpreted a specific
point of law. The Board notes that appellant’s contentions regarding the appointment of the
three impartial medical examiners and the employing establishment’s investigative report were
considered in previous decisions by the Office and Office hearing representatives and do not
warrant a merit review.4 Appellant’s other contentions, related to the Office’s handling of her
case, do not establish that the Office erroneously applied or interpreted a specific point of law.
The allegation that the Office deliberately concealed records is of no reasonable color of validity
as she neither presented a proffer of proof nor did she rely upon documentary evidence.5 The
allegation that the Office ignored evidence of post-traumatic stress disorder is irrelevant as that
condition was not accepted in this case. The Board therefore finds that appellant is not entitled
to further review on the merits of her case under section 10.606(b)(2)(i).
1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b).

4

Material which is repetitious or duplicative of that already in the case record does not constitute a basis for
reopening the case on the merits. See Eugene F. Butler, 36 ECAB 393 (1984).
5

See Annette Louise, 54 ECAB 783 (2003); Daniel O’Toole, 1 ECAB 107 (1948).

4

Appellant also did not advance any relevant legal arguments or submit any pertinent new
evidence or relevant evidence not previously considered by the Office. The Board therefore
finds that she is thus not entitled to further review on the merits of his case under the last two
subsections of section 10.606(b)(2).6
CONCLUSION
The Board finds that the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 11, 2006 is affirmed.
Issued: August 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

20 C.F.R. § 10.606(b)(2)(ii) and (iii).

5

